                   Case 2:20-cv-00669-RSL Document 94 Filed 01/07/21 Page 1 of 3




 1                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   OSURE BROWN, on his own behalf and               No. 2:20-cv-00669-RSL
     on behalf of other similarly situated
10   persons,                                         DEFENDANTS NATIONAL COLLEGIATE
                                                      STUDENT LOAN TRUST 2004-1,
11                          Plaintiff,                NATIONAL COLLEGIATE STUDENT
                                                      LOAN TRUST 2004-2, NATIONAL
12            v.                                      COLLEGIATE STUDENT LOAN TRUST
                                                      2005-1, NATIONAL COLLEGIATE
13   TRANSWORLD SYSTEMS, INC., et al.,                STUDENT LOAN TRUST 2005-2,
                                                      NATIONAL COLLEGIATE STUDENT
14                          Defendants.               LOAN TRUST 2005-3, NATIONAL
                                                      COLLEGIATE STUDENT LOAN TRUST
15                                                    2006-1, NATIONAL COLLEGIATE
                                                      STUDENT LOAN TRUST 2006-2,
16                                                    NATIONAL COLLEGIATE STUDENT
                                                      LOAN TRUST 2007-1, AND NATIONAL
17                                                    COLLEGIATE STUDENT LOAN TRUST
                                                      2007-2’S NOTICE TO WITHDRAW
18                                                    PENDING MOTION
19

20

21            Pursuant to LCR 7(l), Defendants National Collegiate Student Loan Trust 2004-1,
22   National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1,
23   National Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3,
24   National Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2,
25   National Collegiate Student Loan Trust 2007 1, and National Collegiate Student Loan Trust
26   2007-2 (collectively, “the Trusts”), by and through its attorneys of record, hereby withdraw their

                                                                               Perkins Coie LLP
      THE TRUSTS’ NOTICE TO WITHDRAW                                     1201 Third Avenue, Suite 4900
      PENDING MOTION (No. 2:20-cv-00669-RSL) –1                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     150923885.1                                                              Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 94 Filed 01/07/21 Page 2 of 3




 1   pending Motion to Stay Discovery Pending Resolution of their Motions to Dismiss (Dkt. No. 92)
 2   noted for hearing on January 22, 2021.
 3
     DATED: January 7, 2020                        By: s/ Kristine E. Kruger
 4
                                                   By: s/ Thomas N. Abbott
 5                                                 Kristine E. Kruger #44612
                                                   Thomas N. Abbott #53024
 6                                                 Perkins Coie LLP
                                                   1201 Third Avenue, Suite 4900
 7                                                 Seattle, WA 98101-3099
                                                   Telephone: 206.359.8000
 8                                                 Facsimile: 206.359.9000
                                                   Email: KKruger@perkinscoie.com
 9                                                          TAbbott@perkinscoie.com

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

                                                                           Perkins Coie LLP
      THE TRUSTS’ NOTICE TO WITHDRAW                                 1201 Third Avenue, Suite 4900
      PENDING MOTION (No. 2:20-cv-00669-RSL) –2                        Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150923885.1                                                          Fax: 206.359.9000
                   Case 2:20-cv-00669-RSL Document 94 Filed 01/07/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify under the penalty of perjury under the laws of the United States that on
 3   the date below, I electronically served the foregoing with the Clerk of the Court using the
 4   CM/ECF system, which will send notification of such filing to all counsel of records.
 5            DATED at Seattle, Washington this 7th day of January, 2021.
 6

 7                                                          /s/ Kate Johnson
                                                            Kate Johnson, Legal Practice Assistant
 8

 9

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

                                                                                 Perkins Coie LLP
      THE TRUSTS’ NOTICE TO WITHDRAW                                       1201 Third Avenue, Suite 4900
      PENDING MOTION (No. 2:20-cv-00669-RSL) –3                              Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     150923885.1                                                                Fax: 206.359.9000
